Citation Nr: 1129611	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for variously diagnosed psychiatric disorders, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to February 1979, for which she received an honorable discharge.  She also served on active duty from February 1979 to July 1982, for which she received a discharge under other than honorable conditions.  A May 1984 VA administrative decision held that the Veteran's discharge for her second period of service was a bar to VA benefits under VA statute and regulation.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office, in Nashville, Tennessee (RO), which denied the benefit sought on appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c).

The diagnoses of record include, but are not limited to, depression, cocaine dependence in remission, cannabis abuse, alcohol abuse, borderline personality, and adjustment reaction.  Thus, in light of Brokowski, Robinson, and Clemons, supra, the Board will consider the claim of service connection for an acquired psychiatric disorder, variously characterized, as indicated on the title page. 

This matter was previously before the Board in April 2009 at which time, the Board denied service connection for PTSD.  The Veteran appealed that decision to the Court.  In a March 2010 Memorandum Decision, the Court vacated the April 2009 Board decision, and remanded the issue back to the Board for development consistent with the Court's Order.

To comply with the Court's order, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).

The basis of the Veteran's claim for service connection for PTSD is that she was sexually assaulted while in service.  In previously denying this claim, the Board found that the record did not establish the occurrence of the claimed stressor, a rape.  

However, in vacating the Board's decision that concerned this claim, the Court found that the Board did not adequately explain why a medical examination was not necessary in this case.

The Court pointed out the record contains supporting statements from the Veteran regarding this alleged incident of military sexual trauma.  The Veteran relates that on July 16, 1977, when she was at an off-duty party, she became sick after drinking beer.  After lying down, she was then raped by four men, one of whom she knew and worked with.  The Veteran did not report the rape because in 1977, it was thought to be the victim's own fault.  She maintains that as a result of the assault, she began using drugs and alcohol to avoid nightmares of the assault.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In addition to the Veteran's statements, the Court also pointed to evidence of behavioral changes noted during her military service.  Personnel records show that two years after the alleged rape, the Veteran was absent without leave (AWOL) for one day in October 1979 and also ignored evening colors later that month.  In November 1979, the Veteran received a special court-martial for wrongful possession of marijuana.  A July 1979 treatment note reflects that the Veteran reported drinking alcohol to the point of causing problems at work.  She stated that she had been drinking for the preceding three months, averaging eight beers a day.  The Veteran also noted depression or excessive worry in July 1982.  The physician's summary indicated that the Veteran related that her depression was initially related to getting out of the Navy, and the type of discharge due to drug related discharge.

The Court noted that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  

In regard to current the disability, the record contains 2005 VA outpatient records that provide a diagnosis of PTSD that is implicitly related to the Veteran's reported in-service assault.  The Court noted that the Veteran's PTSD claim differs from other PTSD claims in that the claimed stressors involve physical assault along with physical degradation.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of her claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VAMC treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the Veteran's claim for an acquired psychiatric disorder, to include PTSD, on remand the VA psychiatric examiner must also determine all current diagnoses of her claimed acquired psychiatric disorder(s).  The designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to her active service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records.

Accordingly, her claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC shall ask the Veteran whether she has received any additional evaluation or treatment for her psychiatric disabilities.  If she has, and the records are not already on file, such records must be obtained.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify her of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  The RO/AMC shall then arrange for a VA psychiatric examination of the Veteran.  The claims file must be made available and reviewed by the examiner.  

After reviewing the file and examining the Veteran, the examiner is directed to render an opinion as to whether it is at least as likely as not that any psychiatric disability found on examination is related to or was caused by the Veteran's period of active service.  

In doing so, the examiner must rule in or exclude a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should reconcile that determination with evidence of record showing that the Veteran has been diagnosed as having PTSD.  The examiner is instructed to interpret the Veteran's behavior changes both before and following her discharge from active duty (including alcohol and substance abuse); relative to the diagnosis of PTSD in order to corroborate that this stressor occurred.

In rendering the opinion, the examiner must review the Veteran's service treatment records, service personnel records, and the other evidence of record for the purpose of determining whether the records support her contentions that she was personally assaulted in service.  The examiner must also acknowledge her competent reports as to the onset and continuity of symptomatology.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

3.  The RO/AMC will then review the Veteran's claims file including the additional evidence and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

